IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOSEPH E. TAYLOR,                           §
                                            §   No. 379, 2015
       Defendant Below-                     §
       Appellant,                           §
                                            §
       v.                                   §   Court Below—Superior Court
                                            §   of the State of Delaware,
STATE OF DELAWARE,                          §   in and for Sussex County
                                            §   Cr. ID Nos. 1303012813 and
       Plaintiff Below-                     §   1310008424
       Appellee.                            §

                             Submitted: October 22, 2015
                              Decided: November 30, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                        ORDER

       This 30th day of November 2015, the Court has carefully considered the

appellant’s opening brief, the State’s motion to affirm, and the record on appeal.

The appellant, who pled guilty to offenses involving the possession of illegal

drugs, appeals the dismissal of his Rule 61 motion for postconviction relief. In

several prior cases, this Court has rejected various iterations of the same arguments

presented in this appeal.1 For the reasons stated in those cases, we affirm the

Superior Court’s denial of postconviction relief in this appeal. The appellant’s
1
 See Aricidiacono v. State, __ A.3d __, 2015 WL 5933984, at *3–4 (Del. Oct. 12, 2015); Anzara
Brown v. State, 117 A.3d 568, 581 (Del. 2015); Ira Brown v. State, 108 A.3d 1201, 1205–06
(Del. 2015); State v. Jones, 2015 WL 6746873, at *1 (Del. Nov. 4, 2015); Turnage v. State, 2015
WL 6746644, at *1 (Del. Nov. 4, 2015); Brewer v. State, 2015 WL 4606541, at *2–3 (Del. July
30, 2015); McMillan v. State, 2015 WL 3444673, at *2 (Del. May 27, 2015); Patrick L. Brown v.
State, 2015 WL 3372271, at *2 (Del. May 22, 2015); Carrero v. State, 2015 WL 3367940, at *2
(Del. May 21, 2015).
petition was procedurally barred as untimely, and he failed to overcome that

procedural hurdle. Moreover, his petition lacked merit as he failed to plead any

basis to avoid the effect of his voluntary and knowing plea of guilty, and he did not

suffer an unjust conviction.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                              Justice




                                         2